Per Curiam,
Plaintiffs’ points for charge, recited in the first four specifications of error, are severally predicated of facts, the truth of which has been conclusively established by the verdict based upon competent and sufficient evidence. That being so, there is no possible escape from the legal conclusions recited in each of said points, respectively, to the effect that the transaction was a fraud upon the owners of the land; that no title passed to the defendant by reason of the sale and the deed made in pursuance thereof; that plaintiffs are not estopped from contesting the validity of the sale in this action, and are entitled to recover, etc. These conclusions are warranted bjr a long line of authorities, among which are Slingluff v. Eckel, 24 Pa. 472; *422Abbey v. Dewey, 25 Pa. 413 ; Smull v. Jones, 1 W. & S. 128; Hogg v. Wilkins, 1 Grant, 71; Gilbert v. Hoffman, 2 Watts, 66; Jackson v. Summerville, 13 Pa. 359.
In affirming the first point without any qualification, the learned judge charged in the language thereof: “ If the jury find that there was an agreement, made without the knowledge or consent of the plaintiffs, between Kelley, agent for Barton, and the defendant Benson, on the day of and before the sale, that in consideration of the defendant promising to pay the amount of Barton’s judgment, he, Kelley, would not bid up the land to $3,000 or thereabouts to protect Barton’s judgment; and that by reason of said agreement Kelley refrained from bidding and the defendant was enabled to bid off the land for $1,850, a price much below its actual value, it was a fraud on the plaintiffs, the owners of the land, and no title passed to the defendant by reason of the sale, and the deed made in pursuance thereof, and the plaintiffs are entitled to recover.” Without reciting the remaining three points, it is sufficient to say that they too were rightly affirmed as presented.
In refusing to affirm defendant’s first point the learned judge rightly said: “As a general rule, the records and decrees of the orphans’ court cannot be impeached in a collateral proceeding. An exception to the general rule is where it is alleged that the decree was obtained by fraud or is tainted with fraud.” There was no error in refusing defendant’s second to sixth points inclusive. The case was very carefully and ably tried, and we find nothing in the record that would justify a reversal of the judgment.
Judgment affirmed.